Cite as 2014 Ark. App. 103

                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-13-768


QUICK-IT ENTERPRISES, INC.                       Opinion Delivered   February 12, 2014
TRIANGLE INSURANCE COMPANY,
INC.                                             APPEAL FROM THE ARKANSAS
                   APPELLANTS                    WORKERS’ COMPENSATION
                                                 COMMISSION
V.                                               [NO. G101686]

A.D. DORSEY
                                 APPELLEE        AFFIRMED



                              DAVID M. GLOVER, Judge


       A.D. Dorsey worked as a truck driver for Quick-It Enterprises, Inc. He suffered an

admittedly compensable injury to his knee on February 24, 2011. Quick-It and Triangle

Insurance Company, Inc., the compensation carrier, controverted his claim for additional

medical benefits in the form of total knee replacement surgery. Following a hearing, the

Administrative Law Judge concluded that Dorsey had proved by a preponderance of the

evidence that the additional medical treatment was reasonable and necessary. The ALJ’s

decision was affirmed and adopted by the Commission. This appeal followed. In seeking

reversal of the Commission’s decision, appellants contend that it is not supported by

substantial evidence. We disagree and affirm.

       In reviewing workers’ compensation cases, we must determine whether there is

substantial evidence to support the Commission’s decision. Williams v. Baldor Elect. Co., 2014
Ark. App. 62. Substantial evidence is that relevant evidence which a reasonable mind might
                                 Cite as 2014 Ark. App. 103

accept as adequate to support a conclusion. Id. The evidence is viewed in the light most

favorable to the findings of the Commission and is given its strongest probative value in favor

of the Commission’s decision. Id. The issue is not whether we might have reached a

different result or whether the evidence would have supported a contrary finding; if

reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Id.

       Memorandum opinions may be issued under certain circumstances delineated in In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), including 1) where the only

substantial question involved is the sufficiency of the evidence, and 2) where the opinion, or

findings of fact and conclusions of law, of the trial court or agency adequately explain the

decision and we affirm.

       Here, the only issue presented to us challenges the sufficiency of the evidence

supporting the Commission’s decision to award additional medical treatment, and the

Commission’s opinion, which affirmed and adopted that of the ALJ, adequately explains the

basis for that decision. We therefore affirm by memorandum opinion.

       Affirmed.

       HARRISON and WYNNE, JJ., agree.

       Roberts Law Firm, P.A., by: Jeremy Swearingen and Emily A. Neal, for appellants.

       Laura Beth York, for appellee.




                                              2